Case 8:19-cv-00283-TGW Document 27 Filed 08/12/20 Page 1 of 17 PagelD 1053

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

HEATHER PEAVLER,
Plaintiff,
Vv. CASE NO. 8:19-cv-283-T-TGW

ANDREW M. SAUL,
Commissioner of Social Security,!

Defendant.
/

 

ORDER
The plaintiff in this case seeks judicial review of the denial of
her claim for Social Security disability benefits (Doc. 25).2 Because the
Administrative Law Judge did not adequately evaluate mental impairment
evidence from treating and examining sources which contradict the law judge’s
finding that the plaintiff's mental impairments were non-severe, the decision of
the Commissioner of Social Security will be reversed and the matter remanded

for further consideration.

 

‘Andrew M. Saul became the Commissioner of Social Security on June 17, 2019
and should be substituted as the defendant. See Fed. R. Civ. P. 25(d).

*The parties have consented in this case to the exercise of jurisdiction by a United
States Magistrate Judge (Doc. 11).
Case 8:19-cv-00283-TGW Document 27 Filed 08/12/20 Page 2 of 17 PagelD 1054

Il.

The plaintiff, who was forty years old at the time of the
administrative decision (Tr. 50) and who has the equivalent of a high school
education, has worked as a parcel deliverer for UPS (Tr. 235). She filed a
claim for Social Security disability benefits, alleging that she became
disabled on July 8, 2014 (Tr. 213) due to dizziness, memory blanking, seeing
double, shaking, and anxiety (Tr. 234). The plaintiff's claim was denied
initially and upon reconsideration (Tr. 92, 108). |

The plaintiff, at her request, then received a de novo hearing
before an administrative law judge (Tr. 45-78). The law judge found that the
plaintiff has the following severe impairments: recurrent arrhythmias and
vertigo (Tr. 24). The law judge found further that, although the plaintiff has
medically determinable impairments of pseudodementia, depression, and
anxiety, they do not cause more than a minimal limitation in the plaintiffs
ability to perform basic mental work activities and, therefore, are non-severe
(id.). He determined that the plaintiff (Tr. 27):

has the residual functional capacity to perform

medium work as defined in 20 CFR 404.1567(c),

with additional limitations as follows: frequent

climbing of ramps and stairs; no climbing of ladders,

ropes, or scaffolds; frequent balancing, kneeling,
crouching, and crawling; occasional work around

2
Case 8:19-cv-00283-TGW Document 27 Filed 08/12/20 Page 3 of 17 PagelD 1055

vibration, unprotected heights, and moving

mechanical parts; occasional operation of a motor

vehicle as part of the job duties performed; and

tolerating up to a moderate noise level (e.g., typical

office setting).

The law judge ruled that, with these limitations, the plaintiff “is
capable of performing past relevant work as a mail carrier,” as well as other
jobs that exist in significant numbers in the national economy, including a
bagger; laborer, stores; and floor waxer (Tr. 32-33). Consequently, the law
judge concluded that the plaintiff was not disabled from July 8, 2014,
through the date of the decision on March 27, 2018 (Tr. 34).

The plaintiff sought review of that decision from the Appeals
Council (Tr. 210), The Appeals Council let the decision of the law judge
stand as the final decision of the Commissioner of Social Security (Tr. 1-5).

Il.

In order to be entitled to Social Security disability benefits, a
claimant must be unable “to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which
... has lasted or can be expected to last for a continuous period of not less

than 12 months.” 42 U.S.C. 423(d)(1)(A). A “physical or mental

impairment,” under the terms of the Social Security Act, is one “that results
Case 8:19-cv-00283-TGW Document 27 Filed 08/12/20 Page 4 of 17 PagelD 1056

from anatomical, physiological, or psychological abnormalities which are
demonstrable by medically acceptable clinical and laboratory diagnostic
techniques.” 42 U.S.C. 423(d)(3).

A determination by the Commissioner that a claimant is not
disabled must be upheld if it is supported by substantial evidence. 42 U.S.C.
405(g). Substantial evidence is “such relevant evidence as a reasonable mind
might accept as adequate to support a conclusion.” Richardson v. Perales,
402 U.S. 389, 401 (1971). Under the substantial evidence test, “findings of
fact made by administrative agencies ... may be reversed ... only when the
record compels a reversal; the mere fact that the record may support a
contrary conclusion is not enough to justify a reversal of the administrative
findings.” Adefemi v. Ashcroft, 386 F.3d 1022, 1027 (11th Cir. 2004) (en
banc).

It is, moreover, the function of the Commissioner, and not the
courts, to resolve conflicts in the evidence and to assess the credibility of the
witnesses. Grant v. Richardson, 445 F.2d 656 (Sth Cir. 1971). Similarly, it
is the responsibility of the Commissioner to draw inferences from the
evidence, and those inferences are not to be overturned if they are supported

by substantial evidence. Celebrezze v. O’Brient, 323 F.2d 989, 990 (Sth Cir.
Case 8:19-cv-00283-TGW Document 27 Filed 08/12/20 Page 5 of 17 PagelD 1057

1963).

Therefore, in determining whether the Commissioner’s
decision is supported by substantial evidence, the court is not to reweigh the
evidence, but is limited to determining whether the record as a whole
contains sufficient evidence to permit a reasonable mind to conclude that the
claimant is not disabled. However, the court, in its review, must satisfy itself
that the proper legal standards were applied, and legal requirements were
met. Lamb v. Bowen, 847 F.2d 698, 701 (11th Cir. 1988).

Hil.

The plaintiff asserts two broad and interrelated challenges to the
law judge’s decision, both of which relate primarily to her mental
impairments (Doc. 25, p. 3). The plaintiff first argues that the law
judge failed properly to consider the opinions of Dr. Caroline A. McDonald,
her treating psychiatrist, and Dr. Kyle Cieply, an examining psychologist,
regarding the severity of her mental impairments (Doc. 25, p. 14).? Next,
the plaintiff argues that, because the law judge failed properly to consider

those opinions, substantial evidence does not support his residual functional

 

3 Within this challenge, the plaintiff also asserts that the law judge had a duty to
recontact Drs. McDonald and Cieply (Doc. 25, p. 19).

5
Case 8:19-cv-00283-TGW Document 27 Filed 08/12/20 Page 6 of 17 PagelD 1058

capacity determination and hypothetical question to the vocational expert
(id., pp. 20-24). The plaintiffs claims have merit and warrant remand.

The background for the plaintiff's mental impairments concerns
a motor vehicle accident on July 7, 2014 (Tr. 59-60, 213). The plaintiff
states that she “blacked out” while driving a UPS truck and still has no
memory of what happened (Tr. 59-60). Records reflect that the police
stopped the plaintiff for driving erratically after she hit another vehicle (Tr.
682-96). The plaintiff was taken to the hospital where she presented with
an altered mental state and was evaluated for dizziness and light-headedness
with associated double vision (Tr. 744). She underwent various tests,
including a CT scan of her head, but no abnormalities were found (Tr. 744—
56). She was discharged with diagnoses of confusion and altered mental
state-resolved (Tr. 749).

The plaintiff treated with Dr. McDonald on five occasions in
2017 (Tr. 917-32, 942-45). Dr. McDonald noted the plaintiffs reports of
low energy, anhedonia, depressed mood, impaired concentration, anxiety,
uncontrolled worry, irritability, and restlessness (Tr. 917, 921, 925, 929,
942), and on a “review of systems” the psychiatrist documented that the

plaintiff was positive for fatigue, dizziness, memory difficulty, insomnia,
Case 8:19-cv-00283-TGW Document 27 Filed 08/12/20 Page 7 of 17 PagelD 1059

nervousness, stress, and depressed mood (Tr. 918, 922, 926, 930, 943). On
mental status exam, she found the plaintiff had a dysphoric mood, a restricted
affect, limited recent and remote memory, and limited insight and judgment
(Tr. 918, 922, 926, 930, 943). She also prescribed several medications for
anxiety and depression (Tr. 917, 919-20, 924, 927-28, 931-32, 94445),
and referred the plaintiff for neuropsychological testing “due to extremely
poor memory” (Tr. 944). Dr. McDonald opined that the plaintiff suffered
from a generalized anxiety disorder, an unspecified neurocognitive disorder,
major depressive disorder (recurrent episode, “moderate,” with anxious
distress, “moderate”), unspecified somatic symptom and related disorder,
unspecified depressive disorder, insomnia disorder (persistent), and a skin
picking disorder (Tr. 917, 921, 925, 929, 942).

The plaintiff underwent a neurocognitive evaluation in July
2017, at which time Dr. Cieply administered several standardized
psychological and neuropsychological tests for “diagnostic clarification”
(Tr. 933-41). Dr. Cieply reported that the cognitive measures of symptom
validity were normal but the plaintiffs self-reports on psychological tests
were a concern and involved “more cautious interpretation” (Tr. 936). In

summarizing the results of the self-reporting measures, he opined that the

7
Case 8:19-cv-00283-TGW Document 27 Filed 08/12/20 Page 8 of 17 PagelD 1060

plaintiff was “somewhat overwhelmed, indicating severe impairment with
her overall level of independent functioning” (Tr. 940). He reported that,
emotionally, the plaintiff “indicates a moderate amount of current signs of
depression and anxiety. She is at risk for significant social difficulties. At
worst, symptoms could include peculiarities in thinking or experience” (id.).
Dr. Cieply explained his clinical impressions, stating that “there is
significant evidence of depression and anxiety which could accentuate
cognitive weaknesses, while increasing [the plaintiff's] awareness of
functional deficits” (id.). Dr. Cieply assessed a full-scale IQ score of 73 (Tr.
936), and he diagnosed major depressive disorder (recurrent, “moderate”),
unspecified anxiety disorder, somatic symptom disorder, and “mild”
vascular neurocognitive disorder without behavioral disturbance (Tr. 941).4

Against this backdrop, the plaintiff argues, meritoriously, that
the law judge did not adequately consider Dr. McDonald’s opinion, as well
the opinions of the examining psychologist and other treating physicians,
when determining the nature and severity of her mental impairments. In

particular, the law judge did not explain why these opinions do not compel

 

4Dr. McDonald disagreed with Dr. Cieply’s diagnosis of vascular neurocognitive
disorder (Tr. 923).
Case 8:19-cv-00283-TGW Document 27 Filed 08/12/20 Page 9 of 17 PagelD 1061

a finding of a severe mental impairment.°

The opinions of treating physicians are entitled to substantial or
considerable weight absent a showing of good cause. Schink v.
Commissioner of Social Security, 935 F.3d 1245, 1259 (11th Cir. 2019),
quoting Phillips v. Barnhart, 357 F.3d 1232, 1240 (11th Cir. 2004). Good
cause exists when the treating physician’s opinion is not bolstered by the
evidence, the evidence supports a contrary finding, or the opinion is
conclusory or inconsistent with the physician’s own medical records. Id.,
citing Winschel v. Commissioner of Social Security, 631 F.3d 1176, 1179
(1ith Cir. 2011); Phillips v. Barnhart, supra, 357 F.3d at 1240-41.
Moreover, the law judge “must clearly articulate the reasons for giving less
weight to the opinion of a treating physician, and the failure to do so is
reversible error.” Lewis v. Callahan, 125 F.3d 1436, 1440 (11th Cir. 1997).

The law judge did not analyze or state the weight given to Dr.
McDonald’s opinion. As set forth above, Dr. McDonald’s opinion is

reflected most significantly in her findings that the plaintiff has fatigue,

 

>The term “severe impairment,” as used in the regulations, is something of a
misnomer. As the court of appeals has explained, “[a]n impairment can be considered as
‘not severe’ only if it is a slight abnormality which has such a minimal effect on the
individual that it would not be expected to interfere with the individual's ability to work,
irrespective of age, education, or work experience.” Brady v. Heckler, 724 F.2d 914, 920
(11th Cir. 1984).

9
Case 8:19-cv-00283-TGW Document 27 Filed 08/12/20 Page 10 of 17 PagelD 1062

dizziness, memory difficulty, insomnia, nervousness, stress, a depressed and
dysphoric mood, a restricted affect, limited recent and remote memory, and
limited insight and judgment, and that the plaintiff suffers from a major
depressive disorder that is “moderate” in severity, with anxious distress that
is “moderate” in severity (Tr. 918, 922, 926, 930, 943). Inexplicably, the
law judge did not even mention these findings or acknowledge her diagnosis
of “major depressive disorder, recurrent episode, ‘moderate,’ with anxious
distress, ‘moderate’”’ (compare Tr. 25 with Tr. 917-32, 942-45).
Importantly, the law judge is required to state with particularity the weight
he gives to medical opinions and the reasons for that weight. Winschel v.
Commissioner of Social Security, supra, 631 F.3d at 1179; Sharfarz v.
Bowen, 825 F.2d 278, 279 (1ith Cir.1987); Dempsey v. Commissioner of
Social Security, 454 Fed. Appx. 729, 732 (11th Cir. 2011). The Eleventh
Circuit explained:

What is required is that the ALJ state specifically the

weight accorded to each item of evidence and why he

reached that decision. In the absence of such a

statement, it is impossible for a reviewing court to

determine whether the ultimate decision on the merits

of the claim is rational and supported by substantial

evidence. Unless the [law judge] has analyzed all

evidence and has sufficiently explained the weight he

has given to obviously probative exhibits, to say that
his decision is supported by substantial evidence

10
Case 8:19-cv-00283-TGW Document 27 Filed 08/12/20 Page 11 of 17 PagelD 1063

approaches an abdication of the court’s duty to

scrutinize the record as a whole to determine whether

the conclusions reached are rational.

Cowart v. Schweiker, 662 F.2d 731, 735 (11th Cir. 1981) (quotations and
citations omitted); see also Lewis v. Callahan, supra, 125 F.3d at 1440 (The
law judge must specify his reasons for giving no weight to the opinion of a
treating physician and the failure to do so is reversible error.).

Although the law judge briefly acknowledged Dr. McDonald’s
treatment of the plaintiff (Tr. 25), he obviously rejected her opinion because
he did not find that the plaintiff suffered from a severe mental impairment,
or even that the plaintiffs unspecified neurocognitive disorder, unspecified
somatic symptom and related disorder, or insomnia disorder were medically
determinable impairments. The law judge, however, did not expressly state

he was rejecting Dr. McDonald’s opinion, much less explain why he rejected

her opinion. His failure to do so is reversible error. See Lewis v. Callahan,

 

supra, 125 F.3d at 1440.

The Commissioner asserts that the law judge cited findings
from Dr. Cieply that contradicted Dr. McDonald’s treatment notes (Doc. 26,
p. 7). That assertion is baseless. Dr. Cieply’s findings and diagnoses are

consistent with Dr. McDonald’s opinion. For example, Dr. Cieply opined

11
Case 8:19-cv-00283-TGW Document 27 Filed 08/12/20 Page 12 of 17 PagelD 1064

that there was “significant evidence of depression and anxiety” (Tr. 940), he
assessed borderline intellectual functioning, and his diagnoses parallel Dr.
McDonald’s diagnoses. Indeed, Dr. Cieply’s opinions on the plaintiffs
possible mental difficulties and limitations directly contradict the law
judge’s finding that the plaintiff's mental impairments were non-severe. The
law judge addresses none of the consistencies between Dr. McDonald’s
opinions and Dr. Cieply’s opinions. Rather, the law judge merely recites
large portions of Dr. Cieply’s report that pertain to the plaintiffs test results
on psychological measures (Tr. 25-26). The law judge specifically recounts
Dr. Cieply’s statement that the plaintiffs self-reporting on psychological
testing “might require a more cautious interpretation ... given some
idiosyncratic” responses and “subtle suggestions of over-reporting of
symptoms providing a negative or pathological view” (Tr. 25). The law
Judge, however, ignores that Dr. Cieply did not find that the plaintiffs
reports were not credible or that she was malingering.

Further, while the law judge recognized that both Dr. Cieply
and Dr. McDonald diagnosed the plaintiff with a somatic symptom disorder
(Tr. 25-26), he overlooked the import of that impairment. Notably, the

American Psychiatric Association explains that a “somatic symptom

12
Case 8:19-cv-00283-TGW Document 27 Filed 08/12/20 Page 13 of 17 PagelD 1065

disorder involves a person having a significant focus on physical symptoms,
... that results in major distress and/or problems functioning[;]” and that
people with this disorder are not faking their illnesses. APA, Somatic
Symptom Disorder, https://www.psychiatry.org/patients-families/somatic-
symptom-disorder/what-is-somatic-symptom-disorder (last visited June 26,
2020).

Moreover, to the extent the law judge discounted Dr.
McDonald’s opinion because the plaintiff did not seek treatment with her
until several months before the administrative hearing (although he did not
expressly give this as a reason for discounting her opinion (see Tr. 28, 30))
that basis is unpersuasive. It is not uncommon for people with mental
impairments to fail to recognize the need for assistance from mental health
specialists. In this case, the plaintiff testified that she started seeing Dr.
McDonald because her mother-in-law thought that the plaintiff “might need
help” (Tr. 55-56). People with somatic symptom disorder “typically go to.a
primary care provider rather than psychiatrist or other mental health
professional” (APA, Somatic Symptom Disorder, supra).

The Commissioner attempts to avoid the law judge’s failure to

fully and fairly address Dr. McDonald’s opinion by claiming that Dr.

13
Case 8:19-cv-00283-TGW Document 27 Filed 08/12/20 Page 14 of 17 PagelD 1066

McDonald’s “diagnoses and vague notations” are not medical opinions
(Doc. 26, pp. 7-8). However, the appellate court has flatly rejected that
claim. See Winschel v. Commissioner of Social Security, supra, 631 F.3d at
1179 (rejecting the Commissioner’s argument that a treating doctor’s
treatment notes that included a description of the plaintiff's symptoms, a
diagnosis, and a judgment about the severity of the plaintiff's impairments
did not constitute a medical opinion as defined by 20 C.F.R.
§ 404.1527(a)(2)).

The Commissioner also urges, unpersuasively, that any error by
the law judge in this regard is harmless because Dr. McDonald’s “opinions”
(and those of the other psychologists and treating doctors mentioned by the
plaintiff) are not inconsistent with the law judge’s decision (Doc. 26, pp. 8—
11). Dr. McDonald’s opinion on the severity of the plaintiff's mental
impairments is entirely inconsistent with the law judge’s finding that the
plaintiff does not have a severe mental impairment. And, Dr. McDonald’s
opinion is consistent with the opinions of the examining psychologists and
the plaintiff's treating physicians. In particular, Dr. Nekeshia Hammond, who
conducted a consultative examination at the request of the Social Security

Administration, found that the plaintiffs short-term memory was “poor”

14
Case 8:19-cv-00283-TGW Document 27 Filed 08/12/20 Page 15 of 17 PagelD 1067

and that she “needs assistance finding employment that accommodates her
... mental health limitations” (Tr. 600-01) This opinion indicates that the
plaintiff has mental functional limitations that need to be accommodated in
order for the plaintiff to perform work. However, the law judge did not
include any such accommodation in the plaintiffs residual functional
capacity.

Finally, because the law judge did not adequately explain his
rejection of Dr. McDonald’s opinion, he was not at liberty to rely on the
opinions of the non-examining psychologists. See Jones v. Bowen, 810 F.2d
1001, 1005 (11th Cir. 1986); Forsyth v. Commissioner of Social Security,
503 Fed. Appx. 892, 893 (11th Cir. 2013); Forrester v. Commissioner of
Social Security, supra, 455 Fed. Appx. at 902-03; Oldham v. Schweiker, 660
F.2d 1078, 1086 (Sth Cir. 1981). Here, the only opinion evidence the law
judge weighed was that from the state agency consultants. The law judge
gave “great weight” to the opinions of the state agency reviewing
psychologists (Tr. 31), who reviewed the plaintiff's claim file in 2015 and
opined that the plaintiff suffered from only mild limitations in activities of
daily living, social functioning, and maintaining concentration, persistence,

or pace (Tr. 85-87, 101-03). The law judge reasoned that these opinions

15
Case 8:19-cv-00283-TGW Document 27 Filed 08/12/20 Page 16 of 17 PagelD 1068

were “well supported by the evidence of record, and uncontroverted by any
other medical source statement” (Tr. 31). That statement is clearly incorrect
as shown by the foregoing discussion.

For the reasons stated above, it is appropriate to remand this
matter for further proceedings. See Dempsey v. Commissioner_of Social
Security, supra, 454 Fed. Appx. at 732 (“when the ALJ fails to state with
sufficient clarity the grounds for his evidentiary decisions, we will not affirm
simply because some rationale might have supported the ALJ’s conclusion,
and instead remand for further findings at the administrative hearing level”).

As indicated, the plaintiff's second argument is interrelated
with the first. Consequently, if, as has been shown, the law judge erred in
reaching his conclusion that the plaintiff has only non-severe mental
impairments by not properly evaluating the opinion of Dr. McDonald, as
well as the opinion of Dr. Cieply, the determination of the plaintiff's residual
functional capacity and the hypothetical questions to the vocational expert
are rendered questionable. Thus, if the plaintiff had a severe mental
impairment because she had at least a moderate mental functional limitation,
the residual functional capacity and the hypothetical questions would have

to include that limitation. See, e.g., Winschel v. Commissioner of Social

16
Case 8:19-cv-00283-TGW Document 27 Filed 08/12/20 Page 17 of 17 PagelD 1069

Security, supra, 631 F.3d at 1181. Under these circumstances, the second
issue will be pretermitted.

It is, therefore, upon consideration,

ORDERED:

That the decision of the Commissioner is hereby REVERSED
and the matter REMANDED for further proceedings. The Clerk shall enter
judgment in accordance with this Order and CLOSE this case.

DONE and ORDERED at Tampa, Florida, this 1 day of

THOMAS G. WILSON
UNITED STATES MAGISTRATE JUDGE

August, 2020.

 

17
